Jeannette S. v Williot (2020 NY Slip Op 04118)





Jeannette S. v Williot


2020 NY Slip Op 04118


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed July 17, 2020.) 


MOTION NO. (964/19) CA 18-02306.

[*1]JEANNETTE S., AS PARENT AND NATURAL GUARDIAN OF BRANDON K.S., PLAINTIFF-APPELLANT, 
vPIERRE E. WILLIOT, M.D., SAUL P. GREENFIELD, M.D., PEDIATRIC UROLOGY OF WESTERN NEW YORK, P.C., AND KALEIDA HEALTH, DOING BUSINESS AS WOMEN & CHILDREN'S HOSPITAL OF BUFFALO, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.